Citation Nr: 1032890	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1946 to January 
1948.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in August 2007.  A statement 
of the case was issued in May 2008, and a substantive appeal was 
received in May 2008.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
Veteran's active duty service or for many years thereafter, nor 
is bilateral hearing loss otherwise related to such service.

2.  Tinnitus was not manifested during the Veteran's active duty 
service or for many years thereafter, nor is tinnitus otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, and may not be presumed to have been incurred or 
aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in April 2007.  The RO provided the appellant with 
additional notice in May 2008, subsequent to the initial 
adjudication.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.
  
While the May 2008 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully participate 
in the adjudication process.  There was no subsequent 
readjudication of the claims, but in view of the fact that the 
claims of service connection are being denied, no disability 
rating or effective date will be assigned.  
  
The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service and private treatment records, assisted 
the Veteran in obtaining evidence, and afforded the Veteran a VA 
examination in June 2007.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran and 
his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.



Laws and Regulations

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous 
system) may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran 
exhibited hearing loss during service is not fatal to his claim.  
The laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted 


by the United States Court of Appeals for Veterans Claims 
(Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must include 
evidence of exposure to disease or injury in service 
that would adversely affect the auditory system and 
post- service test results meeting the criteria of 38 
C.F.R. § 3.385....For example, if the record shows (a) 
acoustic trauma due to significant noise exposure in 
service and audiometric test results reflecting an 
upward shift in tested thresholds in service, though 
still not meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities 
must consider whether there is a medically sound basis 
to attribute the post-service findings to the injury 
in service, or whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). 

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr, 21 Vet. App. 303 ("Board may not reject 
as not credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints or 
treatment for the relevant condition or symptoms"). 

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

The issues before the Board are entitlement to service connection 
for bilateral hearing loss and tinnitus.  The record includes a 
medical diagnosis of tinnitus and also reflects that the 
Veteran's hearing loss currently meets the regulatory thresholds 
to be considered disabling.  When the Veteran was afforded a June 
2007 VA audiological examination, audiometric testing revealed 
auditory thresholds of greater than 40 decibels for several of 
the relevant frequencies in each ear.  The only remaining 
question is whether the current hearing loss is related to the 
Veteran's service.

In a claim received in March 2007, the Veteran reported 
developing hearing loss and tinnitus during service.  When the 
Veteran was afforded a VA examination in June 2007, he claimed 
that the onset of tinnitus began at Camp Pendleton around the 
rifle range.  In a statement received in May 2008, the Veteran 
maintained that he developed hearing loss while stationed at Camp 
Pendleton.  However, the Veteran's statements made many years 
after the fact are inconsistent with the contemporaneous 
evidence.  Although sparse, service records are available and 
such records are silent for any complaints, treatments for, or 
diagnoses of hearing loss and/or tinnitus.  Significantly, on 
separation examination in January 1968, the Veteran scored a 
15/15 bilaterally on whispered voice test.  As for any ears 
disease or defects, the clinical notation was "NONE."  The 
report of discharge examination demonstrates that medical 
personnel were of the opinion at that time that there was no 
hearing loss.  Moreover, the report does not suggest that the 
Veteran himself even voiced complaints of hearing loss and/or 
tinnitus at that time.  This suggests that the Veteran did not 
believe he suffered from either disorder at that time as it is 
reasonable to expect that he would have reported such to military 
medical personnel during his separation examination.  After all, 
the express purpose of the exit examination was to document any 
ongoing service-related problems.  

The Board acknowledges two private treatment records that mention 
hearing loss and tinnitus since service.  An April 2007 private 
audiological evaluation from Susan F. Hodell, M.A., C.C.C., F-AAA 
shows that the Veteran had severe high frequency sensorineural 
hearing loss bilaterally.  Under history, it was noted that the 
Veteran had hearing loss and tinnitus since 1946 to 1948, and 
that he was exposed to weapons and generators while in service.  
However, the Veteran reported having tinnitus for 50 years.  A 
May 2007 treatment record from Kurt J. Shuler, M.D. shows the 
Veteran reported having hearing loss in both ears, since probably 
about 1943.  However, in a statement received in May 2007, the 
Veteran noted an error-that he reported to the doctor that he 
was stationed in the Philippines in 1946 and not 1943 as 
reflected in the record.    

It appears to the Board that these private treatment records 
referencing hearing loss and tinnitus since service are simply 
based on history provided by the Veteran himself.  Evidence which 
is simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995). 

When the Veteran was afforded a VA examination in June 2007, the 
Veteran reported that hearing on the telephone as a situation of 
greatest difficulty.  When asked about military exposure, the 
Veteran reported rifle range, caterpillar generators and 
artillery.  When asked about occupational noise exposure, he 
shared that he was a heavy-duty mechanic for 50 years before 
retiring.  His recreational noise exposure included occasional 
drills and saws, and hunting (but not in the last 30 years).    

After interviewing, examining, and reviewing the Veteran's claims 
file, the VA examiner opined that the Veteran's current hearing 
loss and tinnitus are less likely as not caused by or a result of 
military noise exposure.  The VA examiner stated that the 
rationale was based on the Veteran's case history, configuration 
of hearing loss, and the fact that there are no available service 
treatment records to show the Veteran's hearing status pre and 
post military service.  She noted that the Veteran was in the 
military for two years and that he had a history of 50 years of 
occupational noise exposure as a heavy duty mechanic.  The VA 
examiner reported that the Veteran's current hearing loss and 
tinnitus are most likely caused by a combination of the 50 years 
of occupational noise exposure and health factors (such as 
hypertension, diabetes, aorta aneurysm, and presbycusis).

The Board acknowledges that while the VA examiner stated that she 
reviewed the claims file, later in the report, she stated that 
service treatment records were not reviewed.  Further, it is 
unclear whether the VA examiner reviewed private treatment 
records given that she stated that she did review the claims file 
and later stated that she did not.  Nevertheless, the Board 
believes that the Veteran has not been prejudiced as a result 
given that the VA examiner's opinion was based on audiological 
testing and interview of the Veteran, who reported the same 
medical history as reflected in the April 2007 and May 2007 
private treatment records.  Here, the VA examiner was informed of 
the relevant facts to render her opinion.  Moreover, even if the 
examiner did not in fact review the service treatment records, 
the Veteran was still not prejudiced since the service treatment 
records expressly show normal hearing and do not include any 
complaints or findings of tinnitus.  If anything, it is 
reasonable to believe that the service records further support 
and strengthen the negative VA medical opinion. 

The only competent evidence of record which provides a link 
between the Veteran's active duty service, and hearing loss and 
tinnitus is a March 2007 letter from Peter Droubay, M.D.  In the 
aforementioned letter, Dr. Droubay stated that the Veteran has 
been his patient for a number of years and the Veteran apparently 
did have many years of exposure to ear damage while in the 
military.  He believed that the exposure to ear trauma in service 
without the use of ear guards has contributed to the Veteran's 
complaints.  

Nevertheless, the Board affords considerably more weight to the 
June 2007 VA opinion than to the statements contained in Dr. 
Droubay's opinion.  Again, the private opinions appear to be 
based in large part on a history furnished by the Veteran rather 
than independent review of the evidence.  It appears to the Board 
that Dr. Droubay had not provided an audiological examination 
since he did state in the letter that he supported the Veteran's 
request to have an evaluation of tinnitus and diminished hearing.  
By contrast, the VA audiologist's June 2007 medical opinion 
provided a rationale based upon the nature and configuration of 
the hearing loss.  Significantly, this opinion was based both on 
the audiology testing and consideration of post-service noise 
exposure the Veteran had.  The VA audiological examination report 
included a statement about the effects of the bilateral hearing 
loss and tinnitus on his daily activities-difficulty hearing on 
the telephone.  Therefore, the Board affords considerably more 
weight to the June 2007 VA opinion than to the statements 
contained in Dr. Droubay's opinion.  Among the factors for 
assessing the probative value of a medical opinion are the 
examiner's access to the claims file, and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  For the reasons set forth above, the Board finds 
that the opinion rendered in the June 2007 VA examination report 
is clearly more probative than the four-sentenced paragraph 
contained in Dr. Droubay's opinion. 

The Board acknowledges the Veteran's statement that was received 
in August 2007.   He reported that even though he worked as a 
mechanic and was exposed to occupational noise at most eight 
hours a day, five days a week, at no time did the noise reach the 
sharp, repeated level of a rifle firing, .50 caliber machine gun 
firing and the level of noise of incoming/outgoing artillery.  
The Board also acknowledges the Veteran's statement received in 
May 2008 in which he reported not wearing any hearing protection 
at basic training, and being exposed to infantry weapons-M-1, 
.45 automatic colt pistol, 3.5-inch rocket launcher, Browning 
Automatic Rifle, hand grenades, and .30 caliber and .50 caliber 
machine guns.  He additionally reported that when he was 
stationed in the Philippines from September 1946 to January 1948, 
he was exposed to big caterpillar diesel generators that operated 
24 hours, seven days a week right outside the barracks.  He also 
reported exposure to 105 mm howitzers near his barracks.  He 
asserted that the aforementioned exposure contributed to his 
hearing loss and tinnitus.  While the Veteran is competent to 
report the symptoms he experiences, the Veteran is not competent 
to report the etiology of his disabilities since this requires 
medical knowledge.  See Barr, 21 Vet. App. at 309.  To the extent 
that the Veteran is competent to report continuing pertinent 
symptoms during and since service, his credibility is diminished 
in view of the contemporaneous evidence.  

Moreover, a medical examiner, with full knowledge of the 
Veteran's in-service noise exposure and his self-reported history 
of hearing loss and tinnitus over a long period, was of the 
opinion that the Veteran's current hearing loss and tinnitus are 
not causally related to service.  The Boards finds the medical 
opinion to be entitled to more weight than the Veteran's 
statements made many years after the fact during the course of 
seeking monetary benefits.  

The post-service medical evidence does not reflect complaints or 
treatment related to bilateral hearing loss and tinnitus for many 
years following active service.  The Board emphasizes the multi-
year gap between discharge from active duty service (1948) and 
initial reported symptoms related to bilateral hearing loss and 
tinnitus in 2007 (a 59-year gap).  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  Consequently, the one-year 
presumption of service incurrence for sensorineural hearing loss 
is not for application here.   

The Board notes that the Veteran's report of the onset of 
tinnitus was somewhat inconsistent. During the an April 2007 
private audiological evaluation by Susan F. Hodell, M.A., C.C.C., 
F-AAA the Veteran reported having tinnitus since 1946 to 1948.  
However, later during the evaluation, the Veteran reported having 
tinnitus for 50 years, which would date the onset of tinnitus in 
1957 (9 years post service).  This inconsistency may simply be 
due to the effect of the passage of a long period of time on 
memory, but it does serve to further diminish somewhat the 
credibility of the Veteran's assertions as to a continuity of 
symptomatology of tinnitus since service.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Board entitled to discount the credibility 
of evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  

After thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination as to either issue.  38 U.S.C.A. 
§ 5107(b).  The weight of the evidence is against the Veteran's 
claims.


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


